department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 genin-146759-08 of f i c e of c h i ef c ou n sel number info release date uil ------------------------------ ---------------------------- --------------------------- dear --------------- i am responding to your letter dated date concerning a transaction in which you and --------------------------exchanged relinquished_property in ---------- ----------- for replacement_property in the ---------------------- you state that the transaction was intended to qualify for deferral of gain as a like-kind_exchange under sec_1031 of the internal_revenue_code you allege that ------------------defrauded you by having only her name placed on the deed for the replacement_property you have obtained a court judgment that held that you became a fifty-percent owner of the replacement_property when ------------------acquired it in date you ask the internal_revenue_service to- determine if the original sec_1031 tax exchange was done properly correct the original sec_1031 tax exchange documents if done improperly correct and re-file your federal_income_tax returns for and and determine if ------------------committed fraud by submitting false tax returns in order for us to address your first request you would have to submit a request for letter_ruling under revproc_2009_1 2009_1_irb_1 copy enclosed including the required user_fee generally dollar_figure if the taxpayer’s gross_income is less than dollar_figure as determined under appendix a of the revenue_procedure under section dollar_figure of the revenue_procedure the irs generally issues letter rulings on a proposed transaction or on a completed transaction if the taxpayer files the request for letter_ruling before filing the federal income return for the year in which the transaction is completed in this case we cannot issue you a ruling concerning whether the exchange qualified under genin-146759-08 because you did not submit a request_for_ruling before you filed your federal_income_tax return for the year in which the exchange was completed we hope however that the following general information about sec_1031 of the code is helpful sec_1031 generally provides that no gain_or_loss is recognized on the exchange of business or investment_property for like-kind business or investment_property sec_1031 provides that property is not treated as like-kind_property if the taxpayer does not receive timely identified replacement_property by the earlier of- days after the date on which the taxpayer transfers the property relinquished in the exchange the relinquished_property and the due_date including extensions of the taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurs the statutory replacement_period you indicate that you relinquished investment_property in date and pursuant to a court judgment were found to be part owner of qualified replacement investment_property as of date well within the statutory replacement_period if this is so the fact that the court’s determination of your ownership rights did not occur until after the end of the statutory replacement_period would not of itself preclude you from deferring gain on the exchange under sec_1031 your request that we correct the original sec_1031 exchange documents is not within the service’s tax_administration functions concerning your third request you may correct and re-file your and federal_income_tax returns by filing amended returns the irs however does not correct and re-file taxpayers’ income_tax returns at their request if you claim a refund of an overpayment tax on an amended_return you generally must file the claim within years from the time the original return was filed see sec_6511 for example if you timely filed your federal_income_tax return you must file the claim_for_refund by date or date if you obtained an extension to file that return you request that we determine whether ------------------committed fraud by filing false returns if you believe that ------------------violated federal_income_tax laws you may file form 3949-a information referral copy enclosed with the internal_revenue_service however i cannot discuss this matter with you because sec_6103 of the code generally prohibits irs employees from disclosing returns or return_information this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2009_1 at page in the enclosed copy genin-146759-08 if you have any additional questions please call me or ----------------------------------at ------ --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting enclosures
